Citation Nr: 0941729	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
frostbite of the feet.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bronchial condition.  

3.  Entitlement to service connection for a bronchial 
condition.  

4.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1948 to 
November 1951.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Philadelphia, Pennsylvania.  

With regard to the issue of service connection for a 
bronchial condition, the Board notes that the Board, in a 
September 1965 decision, denied service connection for a 
bronchial condition.  In September 1965, the Veteran reopened 
his claim.  In May 1966, the RO issued a statement of the 
case wherein the issue of a chest condition was addressed.  
In June 1966, the Veteran filed a substantive appeal in which 
he addressed his chest condition.  In a December 1966 remand, 
the Board listed the issue of entitlement to service 
connection for a chest condition as being properly before it.  
In May 1967, the RO issued a rating decision and a 
supplemental statement of the case.  

In April 1968, the Board issued a decision but did not 
address the issue of entitlement to service connection for a 
bronchial condition.  As such, this issue has remained 
pending since this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for tinnitus and the newly 
reopened claim of entitlement to service connection for a 
bronchial condition are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In April 1968, the Board denied service connection for a 
skin disorder, to include bilateral frozen feet. 

2.  Evidence received since the denial of service connection 
for a skin disorder, to include residuals of frozen feet, in 
April 1968, does not raise a reasonable possibility of 
substantiating the claim.

3.  In September 1965, the Board denied service connection 
for a bronchial condition.  

4.  Evidence received since the September 1965 denial raises 
a reasonable possibility of substantiating the claim.

5.  The Veteran's hearing loss is manifested by no more than 
level I hearing impairment in the right or left ear.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a skin disorder of 
the feet, to include residuals of frozen feet, has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a bronchial 
condition has been received.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.

3.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met at anytime.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 3.321(b)(1), 
4.85, 4.86, Diagnostic Code 6100 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Foot Condition, to include Frozen Feet

A review of the record reveals that the Board, in a September 
1965 decision, denied service connection for frostbite of the 
feet.  In denying service connection for frostbite of the 
feet and a skin disorder, the Board found that this condition 
was not present in service.  The Board stated that the 
Veteran did not have residuals of frostbite of the feet.  

In September 1965, the Veteran requested that his claim be 
reopened.  The Veteran subsequently perfected his appeal.  In 
a December 1966 decision, the Board remanded this issue for 
further development.  The Board listed the issue on the title 
page of the decision as skin condition of the feet.  The 
Board noted that the Veteran had submitted treatment reports 
from Drs. Wilcox and Garvin with regard to his feet.  The 
Board requested that the Veteran be hospitalized for 
observation and examination.  Pursuant to the remand, the 
Veteran was hospitalized in February-March 1967 for 
observation.  

In April 1968, the Board issued a decision denying service 
connection for a skin condition.  The Board noted that a 
dermatology consultation was negative for any significant 
skin disease.  

In denying service connection, the Board indicated that in 
September 1965, the Board denied service connection for a 
skin disorder on the basis that such was not present during 
the Veteran's service.  It stated that there was no obvious 
error in the prior Board decision.  The Board found that no 
evidence had been submitted which would establish a new 
factual basis for the allowance of service connection for a 
skin disorder.  It stated that the Veteran did not have a 
skin disorder resulting from disease or injury incurred in or 
aggravated by service.  

Evidence received subsequent to the Board's 1968 denial 
includes statements from the Veteran indicating that he has 
frostbite resulting from his active service; a March 1986 
statement from his private physician, G. Boriosi, M.D., 
indicating that the Veteran reported that he suffered from 
frostbite of both feet and would get burning sensations as a 
result; and duplicate records, including statements from his 
private physicians, that were of record at the time of the 
April 1968 decision.  

The photocopies of records, including statements from the 
Veteran's private physicians, that were available at the time 
of the previous denial are duplicates and, therefore, are not 
new evidence.  

The Veteran's statements with regard to the onset of symptoms 
in service and continuing since are duplicative of statements 
considered at the time of the April 1968 decision.  As such, 
they are redundant and not new and material.

The March 1986 letter from Dr. Boriosi relates the Veteran's 
belief that he had frozen feet as a result of his active 
service; however, this belief of the Veteran was considered 
in the previous denial of service connection.  Dr. Boriosi 
does not provide an opinion with regard to the etiology of 
any current foot disability or whether the Veteran has 
residuals of frozen feet.  

The newly received evidence does not relate to the 
unestablished element of a nexus between residuals of frozen 
feet and service.  Absent competent evidence of a nexus, even 
the evidence of current disability could not substantiate the 
claim.  Accordingly, it does not raise a reasonable 
possibility of substantiating the claim and is not new and 
material and the petition to reopen must be denied.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt, but does not find the evidence to be so 
evenly balanced as to give rise to such doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Bronchial Condition

As noted above, the last final decision as it relates to the 
issue of service connection for a bronchial condition was in 
September 1965.  At that time, the Board denied service 
connection for a bronchial condition.  

At the time of the decision, the Board noted that the Veteran 
had bronchitis on one occasion during service.  The Board 
found that the bronchitis in service was acute and transitory 
in nature and healed without residual disability.  The Board 
denied service connection on the basis that the Veteran did 
not have a bronchial condition incurred in service.  

Evidence received subsequent to that time includes statements 
from the Veteran's private physicians and statements from the 
Veteran as to his belief that his bronchial condition started 
in service.  In a December 1965 letter, the Veteran's private 
physician, J. R. Gavin, M.D., indicated that the Veteran 
complained of chronic cough, a burning in his chest, and 
wheezing.  He noted that the Veteran reported having had this 
difficulty since being in the War in Korea in 1951.  In a 
January 1966 letter, R. F. Wilcox, D.O., reported that he had 
treated the Veteran in September and October 1952 for a 
bronchial cough, at which time the Veteran had excessive 
amounts of mucous discharge from the bronchial structures.  

Evidence received subsequent to the September 1965 decision 
includes evidence of treatment of bronchial problems within 
close proximity of the Veteran's release from service and the 
notation of the Veteran's inservice problems.  This evidence 
was not of record at the time of the previous denial, relates 
to the bases of the prior denial, and raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  As such, the claim should be reopened.

Hearing Loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA examination in October 2005, at 
which time pure tone thresholds, in decibels, were: 10, 30, 
40, and 45 decibels in the right ear and 20, 35, 40, and 45 
in the left ear at 1000, 2000, 3000 and 4000 Hertz.  The 
average was 31 decibels in the right ear and 35 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in 
the left ear.  

The Veteran was afforded an additional VA examination in 
April 2007, at which time the Veteran reported sensitivity 
had worsened.  Pure tone thresholds, in decibels, were: 20, 
40, 40, and 50 decibels in the right ear and 30, 45, 45, and 
45 in the left ear at 1000, 2000, 3000 and 4000 Hertz.  The 
average was 40 decibels in the right ear and 41 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 96 percent in 
the left ear.  

At the October 2005 VA audiological examination, the Veteran 
was shown to have an average puretone hearing loss of 31 
decibels in the right ear and 35 decibels in the left ear, 
with speech discrimination of 92 percent in the right ear and 
96 percent in the left ear, which translates to level I 
hearing in each ear.  38 C.F.R. § 4.85, Table VI.  Applying 
Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.

At the April 2007 VA audiological examination, the Veteran 
had an average puretone hearing loss of 40 decibels in the 
right ear and 41 decibels in the left ear, with speech 
discrimination of 94 percent in the right ear and 96 percent 
in the left ear, which again translates to level I hearing in 
each ear, 38 C.F.R. § 4.85, Table VI, and equates to 
noncompensable hearing loss, Table VII, Diagnostic Code 6100.

The findings do not meet the criteria for an exceptional 
pattern of hearing loss.  Table VIa is not for application 
because the Veteran's puretone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86.

The Board notes that the Veteran has indicated his hearing 
loss is worse than the current disability evaluation; 
however, as the criteria for a higher evaluation of 10 
percent have not been met, the appeal must be denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2008).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's disability is manifested by hearing loss and 
complaints of difficulty in speech discrimination.  The 
rating criteria contemplate loss of hearing and speech 
discrimination.  His disability is, thus contemplated in the 
rating schedule.  The Veteran's hearing loss has also been 
shown to have an impact on any employment.  No exceptional 
factors have been alleged.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 
30, 2008).

Concerning the issue of whether the claim of service 
connection for a bronchial condition is reopened, the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5- 2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
this claim, further assistance is not required to 
substantiate that element of the claim.

Concerning the issue of whether the claim of service 
connection for a skin disorder, to include residuals of 
frozen feet, is reopened, the Court has held that the VCAA 
notice in a new and material evidence claim must include 
(with some degree of specificity) notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In an October 2005 letter, the RO informed the Veteran that 
service connection for a foot condition was previously denied 
on the basis that the condition was not incurred or 
aggravated by service, and indicated that the appeal period 
for a March 1965 decision had expired and that the decision 
was now final.  The RO stated that for the Veteran to reopen 
this claim, new and material evidence was needed.  He was 
told that new and material evidence was evidence that raised 
a reasonable possibility of substantiating the claim.  While 
the Board notes that the RO cited the date of the first 
rating decision that was appealed to the Board, rather than 
the date of the April 1968 Board decision in a later appeal, 
it did properly inform him of the reason for the previous 
denial and what evidence was necessary to reopen his claim.  

As it relates to the issue of hearing loss, this appeal 
arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's status has been substantiated.  The Board 
further notes that in the October 2005 letter, the Veteran 
was given notice that informed him of the evidence needed to 
substantiate his claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter further asked him to submit relevant evidence in 
his possession.  The Veteran was also provided with notice as 
to the disability rating and effective date elements of the 
claim in a September 2006 letter which accompanied the 
statement of the case.  

The above letters informed the Veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  Any notice error 
will be presumed prejudicial unless VA can show that the 
error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  
The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained. The Veteran was 
also afforded several VA examinations with regard to his 
increased rating claim.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a skin disorder, to 
include residuals of frozen feet, is not reopened and the 
appeal is denied.

New and material evidence having been received, the claim of 
service connection for a bronchial condition, is reopened 
and, to this extent only, the appeal is granted.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

As it relates to the issue of service connection for 
tinnitus, the Board notes that the report of the October 2005 
VA examination records that the Veteran reported occasional 
tinnitus of several seconds duration occurring several times 
per year, but no chronic tinnitus, which the examiner 
reported as not clinically significant tinnitus.  At the 
April 2007 VA examination, the examiner noted that the 
Veteran had previously denied significant tinnitus, but was 
now reporting intermittent tinnitus, occurring regularly but 
intermittently in his right ear only.  


The Board observes that the Veteran is a combat Veteran.  
Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service. 38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute. First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists. In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304.  Competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).

The Veteran was given two separate VA examinations, but the 
examiners have not given an opinion whether the Veteran's 
tinnitus is at least as likely as not related to his period 
of service.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Concerning the issue of service connection for a bronchial 
condition, based upon the evidence received after the 
September 1965 decision, the Veteran should be given a VA 
examination, with an opinion as to the nature and etiology of 
any current bronchial condition and its relationship, if any, 
to his period of service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Return the claims folder to the 
examiner who performed the April 2007 VA 
audiological examination.  Following a 
review of the claims folder, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current tinnitus is related to the 
Veteran's period of service, to include 
as a result of noise exposure in service.  
Rationale is requested for each opinion 
given.  

If the April 2007 VA examiner is not 
available, schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of any current 
tinnitus.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
for review.  Following examination, the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current tinnitus is 
related to the Veteran's period of 
service, to include as a result of noise 
exposure in service.  Rationale is 
requested for each opinion that is 
rendered.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bronchial 
condition.  All indicated tests and 
studies should be preformed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  Following 
examination and review of the claims 
folder, the examiner is requested to 
render the following opinions:  Does the 
Veteran currently have a bronchial 
condition?  If so, is it at least as 
likely as not (50 percent probability or 
greater) that any current bronchial 
condition is related to the Veteran's 
period of service?  Complete detailed 
rationale is requested for any opinion 
that is rendered.  

3.  The Veteran is advised that these 
examinations are needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655.

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


